DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on March 21st, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on March 21st, 2022 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 11, with respect to the rejections of claims 12 and 14 under 35 U.S.C 112, have been fully considered and are persuasive. Therefore, the rejection of claims 12 and 14 has been withdrawn. 
Applicant's arguments, see pg. 11, with respect to the rejections of claims 1-8 and 10 under 35 U.S.C 103(a) have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 13, 23 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhalla et al. (Pub. No.: US 2016/0380117 A1), hereinafter as Bhalla.
Regarding claim 1, Bhalla discloses a method of manufacturing a silicon carbide device in Figs. 3-4, comprising: providing a silicon carbide substrate (substrate including region 250 and region 240) comprising a drift layer of a first conductivity type (region 240 including region 230 of n-type) and a trench (trenches in regions 230 and 240) extending from a main surface of the silicon carbide substrate into the drift layer (see Fig. 3 and [0020], [0029], [0046]); and implanting first dopants (gate implant 203 including p-type dopant) through a first trench sidewall of the trench (sidewall of trenches in regions 230 and 240), wherein: the first dopants have a second conductivity type (p-type opposite to region 230 and source 201) and are implanted at a first implant angle (angle α) into the silicon carbide substrate (see Fig. 3 and [0022-0023], [0029]); at the first implant angle channeling occurs in the silicon carbide substrate (channeling through the sidewall of trenches); and the first dopants form a first compensation layer (forming vertical portions of gate regions 202 at the sidewall of trenches) extending parallel to the first trench sidewall (see Fig. 3); and performing comprising prior to forming at least one of the first compensation laver, forming an implantation mask (forming hard mask 310) on the main surface, wherein an opening in the implantation mask exposes the trench (see Fig. 3 and [0029-0030]). 
Regarding claim 2, Bhalla discloses the method according to claim 1, implanting second dopants of the second conductivity type (implanting a doping type same doping as the source to form regions 205) through the first trench sidewall, wherein the second dopants form a second compensation laver (one region 205 on one side of the trench) (claim fails to recite the second dopant of the second conductivity type is different from the dopants of the first conductivity type and the second conductivity type is different from the first conductivity type; therefore any dopant and any conductivity type would read on the language of the claim) (see Fig. 4 and [0023-0025]); wherein the second dopants form the second compensation laver at a side of a third compensation layer (another one region 205 on the other side of the trench) averted from the trench (see Fig. 4).
Regarding claim 3, Bhalla discloses a method of manufacturing a silicon carbide device in Figs. 3-4, comprising: providing a silicon carbide substrate (substrate including region 250 and region 240) comprising a drift layer of a first conductivity type (region 240 including region 230 of n-type) and a trench (trenches in regions 230 and 240) extending from a main surface of the silicon carbide substrate into the drift layer (see Fig. 3 and [0020], [0029], [0046]); and implanting first dopants (gate implant 203 including p-type dopant) through a first trench sidewall of the trench (one sidewall of trenches in regions 230 and 240), wherein: the first dopants have a second conductivity type (p-type opposite to region 230 and source 201) and form a first compensation layer (forming vertical portions of gate regions 202 at the sidewall of trenches) extending parallel to the first trench sidewall (see Fig. 3 and [0022-0023], [0029]); implanting second dopants (implanting a doping type same doping as the source to form regions 205 to the one sidewall of trenches) through the first trench sidewall, wherein: the second dopants have the first conductivity type and form a second compensation layer (one region 205 on the one side of the trench) (see Fig. 4 and [0023-0025]); and the first compensation layer and the second compensation layer form a pn junction (pn junction between region 202 and region 205) (see [0023]); and performing comprising prior to forming at least one of the first compensation laver or the second compensation layer, forming an implantation mask (forming hard mask 310) on the main surface, wherein an opening in the implantation mask exposes the trench (see Fig. 3 and [0029-0030]). 
Regarding claim 4, Bhalla discloses the method according to claim 3, wherein: the first dopants are implanted at a first implant angle (angle α) at which channeling occurs in the silicon carbide substrate (see Fig. 3 and [0022-0023], [0029]).
Regarding claim 5, Bhalla discloses the method according to claim 3, wherein: the second dopants are implanted at a second implant angle (angle β) at which channeling occurs in the silicon carbide substrate (see Fig. 4 and [0023], [0025], [0030]).
Regarding claim 6, Bhalla discloses the method according to claim 3, comprising: implanting further first dopants through a second trench sidewall (gate implant 203 to another one sidewall of trenches in regions 230 and 240), wherein: the second trench sidewall is opposite to the first trench sidewall (see Fig. 3 and [0022-0023], [0029]); and the further first dopants form a further first compensation layer (another vertical portion of gate region 202 at another one sidewall of trenches) parallel to the second trench sidewall (see Fig. 3).
Regarding claim 7, Bhalla discloses the method according to claim 6, comprising: implanting further second dopants through the second trench sidewall (implanting a doping type same doping as the source to form regions 205 to the other sidewall of trenches), wherein the further second dopants form a further second compensation layer parallel to the second trench sidewall (forming another one region 205 on the other side of the trench) (see Fig. 4 and [0023-0025]).
Regarding claim 8, Bhalla discloses the method according to claim 7, wherein: at least one of the further first dopants or the further second dopants are implanted at an implant angle (angle α or angle β) at which channeling occurs in the silicon carbide substrate (see Figs. 3-4 and [0029-0030]).
Regarding claim 13, Bhalla discloses the method according to claim 7, comprising: prior to forming at least one of the first compensation laver or the second compensation layer, forming the implantation mask (forming hard mask 310) on the main surface, wherein the opening in the implantation mask exposes the trench (see Fig. 3 and [0029-0030]).
Regarding claim 23, Bhalla discloses the method according to claim 1, comprising: implanting the second dopants of the second conductivity type (implanting a doping type same doping as the source to form regions 205) through the first trench sidewall, wherein the second dopants form a second compensation laver (one region 205 on one side of the trench) (claim fails to recite the second dopant of the second conductivity type is different from the dopants of the first conductivity type and the second conductivity type is different from the first conductivity type; therefore any dopant and any conductivity type would read on the language of the claim) (see Fig. 4 and [0023-0025]).
Regarding claim 26, Bhalla discloses the method according to claim 1, comprising: prior to forming at least one of the first compensation laver or the second compensation layer, forming the implantation mask (forming hard mask 310) on the main surface, wherein the opening in the implantation mask exposes the trench (see Fig. 3 and [0029-0030]).
Regarding claim 27, Bhalla discloses the method according to claim 1, implanting the third dopants of the second conductivity type through the bottom of the trench (gate implant 203 a doping type of p-type into the bottom of trenches), wherein the third dopants form the first supplemental compensation region (form bottom gate region 202) (see Fig. 3 and [0025], [0029]).

      Allowable Subject Matter
Claims 9-12, 14, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: implanting the third dopants of the second conductivity type through the first trench sidewall at an implant angle at which channeling occurs in the silicon carbide substrate, wherein the third dopants form the third compensation layer at a side of the second compensation layer averted from the trench as recited in claim 9; forming a fill structure in the trench, and forming a gate electrode between the main surface and the fill structure as in claim 10; forming a fill structure in the trench; forming the epitaxial layer on the main surface, forming the further trench in the epitaxial layer, the further trench exposing the fill structure, and implanting the further first dopants through the further first sidewall of the further trench to form the compensation layer extension of the first compensation layer in the epitaxial layer as recited in claim 11; implanting at least one of the first dopants or the second dopants through the main surface to form at least some of the sacrificial laver at the main surface, wherein the sacrificial laver comprises at least one of horizontal portions of the first compensation layer or horizontal portions of the second compensation layer; and after forming at least one of the first compensation layer or the second compensation layer, removing the sacrificial layer at the main surface of the silicon carbide substrate as recited in claim 12; implanting the fourth dopants of the second conductivity type through the bottom of the trench, wherein the fourth dopants form a first supplemental compensation region as recited in claim 14; implanting the further first dopants, through the further first sidewall of the further trench in the epitaxial layer on the main surface, to form the compensation layer extension of the first compensation layer in the epitaxial layer as recited in claim 24; and removing the sacrificial layer, comprising the one or more portions of the one or more compensation layers formed by implanting the one or more dopants through the main surface of the silicon carbide substrate, at the main surface of the silicon carbide substrate as recited in claim 25. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CUONG B NGUYEN/Primary Examiner, Art Unit 2818